          Case 1:18-cv-01676-NONE-SAB Document 37 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                            Case No. 1:18-cv-01676-NONE-SAB

12                  Plaintiffs,                         ORDER GRANTING REQUEST FOR
                                                        EXTENSION OF TIME TO FILE
13           v.                                         SUPPLEMENTAL BRIEFING AND
                                                        CONTINUING HEARING OF MOTION
14   OLAM SPICES AND VEGETABLES, INC.,                  FOR PRELIMINARY APPROVAL OF
                                                        CLASS ACTION AND COLLECTIVE
15                  Defendant.                          ACTION SETTLEMENT TO MAY 19, 2021

16                                                      (ECF No. 36)

17

18          On April 6, 2021, an order was filed continuing the motion on the joint motion for

19 preliminary approval of a settlement of this class and collective action. (ECF No. 35.) The
20 parties were to file supplemental briefing on or before April 21, 2021. (Id.) On April 21, 2021,

21 the parties filed a stipulation to extend time for the supplemental briefing to be filed and to

22 continue the hearing. (ECF No. 36.) The parties seek an extension of time to address the issue

23 of notice to the class with the claims administrator. The Court finds that good cause exists to

24 continue the deadline to file the supplemental briefing and the hearing on the motion.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.     The deadline for the parties to file supplemental briefing is extended to May 12,

27                 2021; and

28          2.     The hearing on the motion for preliminary approval of the settlement of the class


                                                    1
         Case 1:18-cv-01676-NONE-SAB Document 37 Filed 04/22/21 Page 2 of 2


 1              and collective actions is CONTINUED from April 28, 2021 to May 19, 2021, at

 2              10:00 a.m., in Courtroom 9.

 3
     IT IS SO ORDERED.
 4

 5 Dated:   April 22, 2021
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                              2
